DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed reply filed on 02/07/2022 have been entered. Claims 1-14, 17-20, and 57-59 are currently under consideration for examination. Claims 21-56 are currently withdrawn from consideration. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 21-56 directed to claims that are non-elected without traverse.  Accordingly, claims 21-56 been cancelled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 21-56 are cancelled from consideration. 

Allowable Subject Matter
Claims 1-14, 17-20, and 57-59 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 has been amended to include further limitations regarding the control of the pump system. Applicant’s claim 1 now requires “wherein at least one of the motor driving controller and the main controller performs calculations of the above shifting average values every first predetermined time interval, and the calculations last for a second predetermined time interval to acquire a dynamic and shifting multiple average value, at least one of the motor driving controller and the main controller determines a priming condition or a water loss condition of the pump control system according to the dynamic and shifting multiple average value, and the second predetermined time interval is longer than the first predetermined time interval, wherein each of the dynamic and shifting multiple average values which are acquired every the second predetermined time interval is served as a reference value of determining, in response to the shifting average value, the priming condition or the water loss condition.” This specific control logic with the arguments set forth by the Applicant are sufficient to overcome the prior art of record. For at least this reason, independent claim 1 and dependent claims 2-14, 17-20, and 57-59 are found to be allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746